 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   GERALD SPENCE,                                    No. 2:16-cv-1828 TLN KJN P
12                      Plaintiff,
13          v.                                         ORDER REQUESTING RESPONSE BY
                                                       INMATE JOHNSON, #F-86044
14   G. KAUR, et al.,
15                      Defendants.
16

17          Plaintiff is a state prisoner, proceeding pro se. By order filed April 9, 2021, plaintiff was

18   permitted to submit questions for potential witnesses to the October 2016 incident that took place

19   at California State Prison-Solano (“CSP-Solano”), so that the court could provide the questions to

20   such witnesses and seek their responses. On May 19, 2021, plaintiff provided letters to each

21   putative witness that included his questions, along with an exhibit to provide context. Good cause

22   appearing, the court will provide the questions and exhibit to each witness individually by

23   separate order.

24   Background

25          This inquiry concerns dates and actions alleged in the appended CDC 128B information

26   chrono. The facts presented in such chrono are disputed by the parties herein.

27          According to CSP-Solano library records, Mr. Johnson was in attendance on October 25,

28   2016, or November 1, 2016, or was an inmate worker in the CSP-Solano library on either or both
                                                      1
 1   dates. The purpose of this request is to obtain Mr. Johnson’s declaration attesting to, or refuting,
 2   defendant Kaur’s version of the events, or otherwise set forth Mr. Johnson’s recollection of such
 3   events, and to determine his willingness to testify at trial. If Mr. Johnson has no recollection of
 4   the events at issue, he may respond accordingly.
 5   Questions for Potential Witness
 6             1. Please set forth your recollection of what did or did not occur on October 25, 2016, and
 7   November 1, 2016, at the CSP-Solano library.
 8             2. Please address whether you witnessed any acts of retaliation or false reporting by
 9   defendant Kaur on inmates, custody staff, or LTA’s; if so, please explain.
10             3. Please address whether you witnessed any emotional displays or outbursts while in the
11   library on October 25, 2016, and November 1, 2016; if so, please explain.
12             4. Please set forth any information you know regarding the creation, purpose, policy and
13   practice of the blue placards issued by custody when entering the library.
14             5. Please provide a brief explanation of how library access is attained.
15             6. Please indicate whether or not you are willing to testify should the instant case be set
16   for trial.
17   Conclusion
18             Mr. Johnson is granted sixty days in which to submit his declaration to the court.
19             Accordingly, IT IS HEREBY ORDERED that:
20             1. Within sixty days from the date of this order, the court asks Jambris Johnson to
21   complete and return the appended notice by inmate witness, along with his declaration, to the
22   undersigned in the enclosed envelope.
23             2. The Clerk of the Court is directed to serve this order, the appended notice, a copy of
24   the November 2, 2016 chrono (ECF No. 131 at 3), and postage paid envelope addressed to the
25   court, on Jambris Johnson, F-86044, California Men’s Colony, P.O. Box 8103, San Luis Obispo,
26   CA 93409-8103.
27   Dated: May 26, 2021
     /cw/spen1828.wit2
28
                                                         2
 1

 2

 3

 4

 5                                   UNITED STATES DISTRICT COURT
 6                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 7

 8   GERALD SPENCE,                                  No. 2:16-cv-1828 TLN KJN P
 9                      Plaintiff,
10          v.                                       NOTICE BY INMATE WITNESS
11   G. KAUR, et al.,
12                      Defendants.
13

14
            I, Jambris Johnson, F-86044, submit this notice, as follows:
15
            _____ Appended is my declaration.
16
            _____ I have no recollection as to the events in October or November 2016 at CSP-
17
     Solano library.
18
     DATED: __________
19

20
                                                 ________________________________
21                                               Jambris Johnson
22

23

24

25

26

27

28
                                                     3
